10-892-cv, 10-919-cv
         In the Matter of the Application of Reuters v. For a Judgment Staying
         Arbitration

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 18th day of November, two thousand and ten.
 5
 6       PRESENT: BARRINGTON D. PARKER,
 7                RICHARD C. WESLEY,
 8                         Circuit Judges.
 9
10                      BARBARA S. JONES,
11                               District Judge.*
12
13
14
15       In the Matter of the Application of
16       REUTERS AMERICA, LLC,
17
18                                     Petitioner-Appellant,
19
20                      -v.-                                         10-892-cv, 10-919-cv
21
22       NEWSPAPER GUILD OF NEW YORK, LOCAL 3,
23
24                                     Respondent-Appellee.
25
26
27
28
29

                *
                  The Honorable Barbara S. Jones, of the United States District Court
         for the Southern District of New York, sitting by designation.
 1   FOR APPELLANT:     ANA S. SALPER, Epstein Becker & Green,
 2                      P.C., New York, NY.
 3
 4   FOR APPELLEE:      HANAN B. KOLKO, Meyer, Suozzi, English &
 5                      Klein, P.C., New York, NY.
 6
 7        Appeal from the United States District Court for the
 8   Southern District of New York (Stein, J.).
 9
10        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

11   AND DECREED that the judgment of the district court be

12   AFFIRMED.

13        Petitioner Reuters America, LLC appeals from a judgment

14   of the United States District Court for the Southern

15   District of New York (Stein, J.) entered on March 9, 2010

16   that denied Reuters’s petition to stay two arbitration

17   proceedings with Appellee Newspaper Guild of New York, Local

18   3.   We agree with the district court that the arbitration

19   clause of the parties’s latest collective bargaining

20   agreement applies here.   Accordingly, the judgment of the

21   district court is hereby AFFIRMED.

22
23                               FOR THE COURT:
24                               Catherine O’Hagan Wolfe, Clerk
25
26




                                   2